DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a hygiene product having a liquid impermeable first layer, a liquid absorbing second layer, and a third layer of a cotton nonwoven fabric configured for contact with a wearer’s skin, wherein the second and third layers both have a plurality of microcapsules incorporated therein, the microcapsules containing active ingredients for treating the skin. The closest prior art of record, U.S. Patent Publication 2014/0377207 to Scavone et al., discloses microcapsules of a skin treatment incorporated into either the topsheet or the absorbent core of a hygiene product, as disclosed in paragraph [0030], but does not disclose incorporating microcapsules into both layers. Scavone does not provide any suggestion of incorporating microcapsules into more than one layer, and the prior art of record does not provide any motivation to add additional materials and expense to the manufacturing of the product of Scavone. Additional prior art made herein of record, U.S. Patent 6,585,998 to Hayford et al., discloses a hygiene product comprising a liquid absorbing layer 1 and a liner layer 2 configured for contact with a wearer’s skin, and further discloses incorporating microcapsules 4 into either the liner layer 2, as shown in figure 2, or the absorbing layer 1, as shown in figure 6, and described in column 1, line 60, to column 2, line 7. However, Hayford also does not provide any motivation to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,585,998 discloses an absorbent article comprising a plurality of microcapsules containing a skin treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781